Case 9:20-cr-00033-MJT Document 124 Filed 03/22/21 Page 1 of 5 PageID #: 702




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

UNITED STATES OF AMERICA §
                                                §
v.       §       No.           9:20-CR-33-l
                                                §
ROBERT LANCE KUPERMAN §

                                     FACTUAL BASIS

        The government presents to the Court, by and through the undersigned Assistant

United States Attorney in and for the Eastern District of Texas, joined by the defendant,

Robert Lance Kuperman, and the defendant's attorney Charley Davidson, and presents

this factual basis in support of the defendant's plea of guilty to Count Five of the indictment

and in support thereof, would show the following:

1. That the defendant Robert Lance Kuperman, hereby stipulates and agrees to the

        truth of all matters set forth in this factual basis, and agrees that such admission may

        be used by the Court in support of his plea of guilty to Count Five of the indictment,

        which charges a violation of 18 U.S.C. §2314, Interstate Transportation of Money

        by Fraud.

2. That the defendant, Robert Lance Kuperman, who is pleading guilty to such

        indictment, is one and the same person charged in the indictment.

3. That the events described in the indictment occurred in the Eastern District of Texas

        and elsewhere.

4. That had this matter proceeded to trial, the government, through the testimony of

        witnesses, including expert witnesses, and through admissible exhibits, would have


Factual Basis - Page 1
Case 9:20-cr-00033-MJT Document 124 Filed 03/22/21 Page 2 of 5 PageID #: 703




        proven, beyond a reasonable doubt, each and every essential element of the offense


        alleged in the indictment; specifically, the government would have proven the

        following stipulated facts:

    a. At all times relevant to this indictment, Robert Lance Kuperman (Kuperman),

        defendant, was the owner of or had an ownership interest in a house located at 355

        Island Drive in Livingston, Polk County, Texas (Island Drive), having purchased

        the property on December 4, 2013;

    b. At all times relevant to this indictment, the Island Drive property was located in

        Livingston, Polk County, Texas, in the Eastern District of Texas;

    c. On or about July 16, 2015, defendant Kuperman submitted an insurance claim

        related to water damage to the Island Drive property purportedly caused by a water

        leak from a defective hot water heater;

    d. It was the intent of the defendant to obtain insurance proceeds and /or money from

        American Strategic Insurance, ASI Lloyds and/or any of their affiliates, partners or

        subsidiaries (ASI), by submitting documentation, which the defendant well knew to

        have been prepared fraudulently, in support of a fraudulent insurance claim related

        to the Island Drive property;

    e. Based on defendant Kuperman s fraudulent claim(s), ASI s claim/payment

        processing center located in St. Petersburg, Florida issued a series of checks, made

        payable to defendant Kuperman which reimbursed defendant Kuperman for the

        claim(s) associated with the purported water leak, including loss of use, dwelling

        repairs, and replacement of personal property allegedly damaged in the property;


Factual Basis - Page 2
Case 9:20-cr-00033-MJT Document 124 Filed 03/22/21 Page 3 of 5 PageID #: 704



    f. In furtherance of the scheme, on or about August 22, 2016, defendant Kuperman

        provided ASI with a copy of a check made payable to an interior designer in the

        amount of $170,574.58 that defendant Kuperman said reflected payment to the

        interior designer for the out-of-pocket costs associated with defendant Kuperman s

        replacement of personal property destroyed in the Island Drive property by the

        purported water leak;

    g. In addition to the check, on or about August 22, 2016, defendant Kuperman also

        provided ASI with a fraudulent invoice, totaling $170,574.58. Defendant

        Kuperman represented to ASI that the fraudulent invoice reflected certain

        household furnishings for which payment was supposedly due to the interior

        designer. According to Kuperman, the invoice reflected the out-of-pocket costs


        associated with defendant Kuperman s replacement of personal property destroyed

        in the Island Drive property by the purported water leak;

    h. Based on these representations, on or about September 12, 2016, ASI s

        claim/payment processing center located in St. Petersburg, Florida, issued a check

        in the amount of $136,284.59 made payable to defendant Kuperman, which

        reimbursed defendant Kuperman for the out-of-pocket costs associated with

        defendant Kuperman s replacement of personal property destroyed in the Island

        Drive property by the purported water leak;

    i. The property contained in the invoice was never purchased by defendant

        Kuperman as represented to ASI. In fact, the check for $170,574.58 was never

        cashed by the interior designer;


Factual Basis - Page 3
Case 9:20-cr-00033-MJT Document 124 Filed 03/22/21 Page 4 of 5 PageID #: 705




   j. Consequently, on or about June 8, 2016, in the Eastern District of Texas and

        elsewhere, Robert Lance Kuperman, defendant, did cause to be transported and

        transferred in interstate commerce from the State of Florida to the State of Texas,

        money or securities having a value of $5,000 or more, knowing such money and


        property to have been taken by fraud from ASI through the submission of a

        fraudulent insurance claim, to wit, a check in the amount of $12,000.00 sent by

        United States Postal Service or by commercial interstate carrier from St. Petersburg,

        Florida, to the State of Texas.

5. Robert Lance Kuperman, defendant, agrees that the total amount of restitution


        ($1,842,679.03) includes all relevant conduct.



                DEFENDANT'S SIGNATURE AND ACKNOWLEDGMENT

6. I have read this factual basis and the indictment or have had them read to me and

        have discussed them with my attorney. I fully understand the contents of this factual

        basis and agree without reservation that it accurately describes the events and my

        acts.                                   ///


Dated:                                          3               )
                                           Robert Lai} e Kuperman
                                           Defendant
                                                 /



           DEFENSE COUNSEL'S SIGNATURE AND ACKNOWLEDGMENT

7. I have read this factual basis and the indictment and have reviewed them with my

        client, Robert Lance Kuperman based upon my discussions with the defendant, I




Factual Basis - Page 4
Case 9:20-cr-00033-MJT Document 124 Filed 03/22/21 Page 5 of 5 PageID #: 706



         am satisfied that the defendant understands the factual basis as well as the

         indictment, and is knowingly and voluntarily agreeing to these stipulated facts.



Dated:
                                            Charley Davidson\
                                            Attorney for the Defendant
                                            Respectfully submitted,

                                            NICHOLAS J. GANJEI
                                            ACTING UNITED STATES ATTORNEY

                                            /s/ Tommy L. Coleman
                                            Tommy L. Coleman
                                            Special Assistant United States Attorney
                                            Eastern District of Texas
                                            415 S. First Street, Ste. 201
                                            Lufkin, Texas 75901
                                            Telephone 936-639-4003
                                            Facsimile (936) 639-4033
                                            Texas Bar No. 24034383




Factual Basis - Page 5
